DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “each location (A0, Al, B2, B1, and B0) may represents a block at the respective location.” should be “each location (A0, Al, B2, B1, and B0) may represent a block at the respective location.” See ¶[0024].
The use of the term “FIREWIRE”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See ¶[0058].
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
The abstract of the disclosure is objected to because it does not disclose the specific geometric partitioning that is found in the claims. It is well known in the art to partition blocks geometrically, so the Abstract discloses only that which is currently known in the art, however, it should include that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-22 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 25-26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The difference in the claims is only the addition of the term “geometric.” However, claims 21-22 partition the block, and any partitioning may be broadly interpreted as “geometric” since it relates to the shapes of the partitions. Therefore, the term “geometric” does not patentably distinguish the claims, and renders claims 25-26 substantial duplicates.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,259,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application merely broadens the limitations of the patent. Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,259,014 in view of Park, US 2021/0243461 A1. Park discloses [0352] FIG. 14 illustrates an example of applying a geometric partitioning mode. Therefore, it would have been obvious at the time the invention was effectively filed to incorporate additional geometric partitioning to the claims so prediction error is reduced to enhance compression performance. Park at [0022].

Instant application 12/123089
Patent 7,289,139(10/095616)
21. A decoder, the decoder comprising circuitry configured to:
receive a bitstream, wherein the bitstream includes a current picture, the current picture including a current block having

at least a first partition boundary partitioning the block into first and second non-rectangular regions, and a second partition boundary, intersecting the at least first partition boundary, partitioning the second non-rectangular region to partition the current block into three portions;

determine a first predictor for use within the first non-rectangular region using a first motion vector selected from a first list of motion vector candidates;

determine a second predictor for use within the second non-rectangular region using a second motion vector selected from a second list of motion vector candidates; and 

decode the current block using the predictor and the second predictor, wherein decoding further comprises smoothing the first predictor and the second predictor across the at least first partition boundary.



1. A decoder, the decoder comprising circuitry configured to: receive a bitstream, wherein the bitstream includes a current picture, the current picture including a current block of pixels with multiple geometric partition boundaries, 
at least a first geometric partition boundary partitioning the block into first and second non-rectangular regions, and a second partition boundary, non-parallel to and intersecting the at least a first geometric partition boundary; partition the second non-rectangular region of the current block via a geometric partitioning mode to partition the current block into three portions; 
determine a first predictor for use on a first side of the at least a first geometric partition boundary using a first motion vector selected from a first list of motion vector candidates; 

determine a second predictor for use on a second side of the at least a first geometric partition boundary using a second motion vector selected from a second list of motion vector candidates; and 
decode the current block using the first motion vector and the second motion vector, wherein decoding further comprises: smoothing the first predictor and the second predictor across the at least a first geometric partition boundary; and 

adding residual pixel values to the first predictor and the second predictor.

22. The decoder of claim 21 wherein the current block is a current coding tree unit.

2. The decoder of claim 1, wherein the current block further comprises a coding tree unit.

25. (New) A decoder, the decoder comprising circuitry configured to:
receive a bitstream, wherein the bitstream includes a current picture, the current picture including a current block having 


at least a first geometric partition boundary partitioning the block into first and second non-rectangular regions, and a second geometric partition boundary, intersecting the at least first geometric partition boundary, partitioning the second non-rectangular region to partition the current block into three portions;

determine a first predictor for use within the first non-rectangular region using a first motion vector selected from a first list of motion vector candidates;

determine a second predictor for use within the second non-rectangular region using a second motion vector selected from a second list of motion vector candidates; and
 
decode the current block using the predictor and the second predictor, wherein decoding further comprises 
smoothing the first predictor and the second predictor across the at least first geometric partition boundary.

1. A decoder, the decoder comprising circuitry configured to: 
receive a bitstream, wherein the bitstream includes a current picture, the current picture including a current block 
of pixels with multiple geometric partition boundaries, 
at least a first geometric partition boundary partitioning the block into first and second non-rectangular regions, and a second partition boundary, non-parallel to and intersecting the at least a first geometric partition boundary; partition the second non-rectangular region of the current block via a geometric partitioning mode to partition the current block into three portions; 
determine a first predictor for use on a first side of the at least a first geometric partition boundary using a first motion vector selected from a first list of motion vector candidates; 

determine a second predictor for use on a second side of the at least a first geometric partition boundary using a second motion vector selected from a second list of motion vector candidates; and
decode the current block using the first motion vector and the second motion vector, wherein decoding further comprises: smoothing the first predictor and the second predictor across the at least a first geometric partition boundary; and 

adding residual pixel values to the first predictor and the second predictor.



26. (New) The decoder of claim 25 wherein the current block is a current coding tree unit.
2. The decoder of claim 1, wherein the current block further comprises a coding tree unit.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487